                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KENDRA ROSS,                                          )
                                                      )
                Plaintiff-Judgment Creditor,          )
                                                      )
v.                                                    )      Case No. 2:17-cv-02547-DDC-TJJ
                                                      )
ROYALL JENKINS, et al.,                               )
                                                      )
                Defendants-Judgment Debtors.          )


                                MEMORANDUM AND ORDER

         This matter is before the Court on Non-Party Marvin L. McIntosh’s Motion for Extension

of Time to Comply with Subpoena (ECF No. 170), in which he seeks a 90-day extension of time

pursuant to Fed. R. Civ. P. 6(b)(1)(A) to comply with a document subpoena served by Plaintiff-

Judgment Creditor. In her response, Plaintiff-Judgment Creditor opposes the motion but offers

certain accommodations. For reasons set forth below, the Court will grant the motion insofar as

it seeks an extension of time, but will deny the motion insofar as it seeks 90 days for the

extension.

         On February 1, 2019, Plaintiff-Judgment Creditor served a document subpoena on non-

party Marvin L. McIntosh, with a production date of February 15, 2019.1 On February 14, 2019,

McIntosh filed this motion seeking a 90-day extension of time to produce documents responsive

to the subpoena. Plaintiff-Judgment Creditor timely responded. Because McIntosh did not file a

reply by the March 11, 2019 deadline, this motion is now ripe.




1
    See ECF No. 173-1 at 3.
       McIntosh asserts that the subpoena seeks documents of “extreme volume” dating back to

January 1, 2008, and that gathering them is a very burdensome task. He states he will comply

with the subpoena, but that it was impossible to do so by February 15, 2019. Instead, McIntosh

confirms he will be able to satisfy the subpoena’s requests by May 16, 2019.

       Plaintiff-Judgment Creditor points out that McIntosh failed to confer with her in advance

of seeking this extension as required by this Court’s local rule, D. Kan. R. 37.2. In addition,

Plaintiff-Judgment Creditor argues that McIntosh fails to meet the good cause standard imposed

by Fed. R. Civ. P. 6(b)(1) and D. Kan. R. 6.1(a). Although she urges the Court to deny the

motion on these grounds, Plaintiff-Judgment Creditor offers to extend McIntosh’s response

deadline by two weeks, arrange for a copy service to assist him in copying the documents, and

accept a rolling production of documents.

       Although McIntosh has offered only generalized statements about the number of

documents the subpoena requires and the time period they span, the Court appreciates that

gathering the documents requires some effort. On the other hand, in November 2018 Plaintiff-

Judgment Creditor served a nearly identical document subpoena on McIntosh, and he made no

apparent effort to comply. Plaintiff-Judgment Creditor is entitled to the documents she seeks

pursuant to a valid Rule 45 subpoena, and the Court will require McIntosh to comply.

Accordingly, it is hereby

       ORDERED that Non-Party Marvin L. McIntosh’s Motion for Extension of Time to

Comply with Subpoena (ECF No. 170) is granted in part and denied in part as follows. No later

than March 19, 2019, Marvin L. McIntosh shall contact Plaintiff-Judgment Creditor’s counsel,

Elizabeth A. Hutson, by telephone or email to advise her of his progress in gathering responsive
                                               2
documents and discuss with her details of any copying service assistance counsel is willing to

arrange.

       IT IS FURTHER ORDERED that thereafter, Marvin L. McIntosh shall immediately

produce responsive documents in his custody or control, withholding nothing because he failed

to timely object to any portion of the subpoena.

       IT IS FURTHER ORDERED that no later than April 2, 2019, Marvin L. McIntosh

shall produce to Plaintiff-Judgment Creditor all documents responsive to the document

subpoena.

       Dated this 13th day of March, 2019, at Kansas City, Kansas.




                                                                  Teresa J. James
                                                                  U. S. Magistrate Judge




                                                   3
